                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:19-cv-542-MOC-DSC

REMI HOLDINGS, LLC,                 )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
WILLIAM THOMAS                      )                        ORDER
 NEATHAMER, III, et al.,            )
                                    )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss for Lack of

Jurisdiction, filed by Defendant Melissa Hughes. (Doc. No. 6).

       This is a contractual dispute in which Plaintiff alleges that the various Defendants have

breached a written contract between the parties. On November 22, 2019, Defendant Melissa

Hughes filed the pending motion to dismiss for lack of personal jurisdiction. Plaintiff opposes

the motion and alternatively seeks to conduct limited jurisdictional discovery.

       The Court has read the parties’ arguments and determines that Plaintiff shall be allowed

to conduct jurisdictional discovery into Hughes’ contacts with North Carolina. The parties shall

be allowed ninety (90) days in which to conduct limited jurisdictional discovery.

       The following, limited discovery shall be allowed, solely on the issue of whether

Defendant Hughes is subject to this Court’s personal jurisdiction: Plaintiff shall be allowed to

take the deposition of Melissa Hughes, and Plaintiff shall be allowed to submit 25 interrogatories

and requests for production to Defendants. Defendant Hughes shall also have the right to take

one deposition of Plaintiff’s corporate designee knowledgeable on the subject at issue, if she so

                                                 1
chooses, and she may also submit 25 interrogatories and requests for production to Plaintiff.

Any further discovery requests shall be made on a motion of the parties, and such motion and

any discovery disputes shall be address by the assigned magistrate judge. Within 20 days of

completion of discovery, the parties shall submit supplemental briefs, to be no more than fifteen

pages each.

       IT IS THEREFORE ORDERED that the motion to dismiss by Defendant Hughes,

based on lack of personal jurisdiction (Doc. No. 6), is STAYED while the parties conduct

limited jurisdictional discovery on the issue of this Court’s personal jurisdiction over Defendant

Hughes.

       IT IS SO ORDERED.



 Signed: February 11, 2020




                                                 2
